Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Feldman, J.), rendered March 6, 2000, convicting him of murder in the first degree, burglary in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the first degree beyond a reasonable doubt (see Penal Law § 125.27 [1] [a] [vii]; see also People v Allaway, 246 AD2d 661). Furthermore, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Florio, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.